Per curiam.
Respondent John Hollis Allen was retained to represent Mrs. Hazel Roy Butler in a condemnation action which resulted in an award in favor of Mrs. Butler in the amount of $3,120.35. A check in that amount was issued to Allen as attorney for the condemnee, and he deposited the funds in his escrow account. Mrs. Butler was non compos mentis and without a guardian at the time.
In the spring of 1983, Allen was notified that a guardian for his client had been appointed by telephone call from Mr. Stephen A. Delaney, attorney at law, who demanded that the money be paid over at once. Allen initially advised Mr. Delaney that he would forward the funds but stated, in effect, that he needed some time to collect them. Several telephone calls by Mr. Delaney to Allen were unproductive in obtaining payment. In mid-May 1983, Mr. Delaney filed a “Memorandum of Complaint” against Allen with the State Bar of Georgia. Although the complaint was served, Allen did not file a response prior to the finding of probable cause.
In mid-August 1983, Allen delivered the full amount of $3,120.35 to Mr. Delaney, including Allen’s fee. Allen’s bank records during the time he was responsible for Mrs. Butler’s funds show that the balance in his escrow account did not at all times cover the amount due Mrs. Butler. Approximately four months passed from Mr. Delaney’s demand until the payment was made. Allen’s conduct violates Standards 61 (failure to promptly deliver funds to the client) and 65 (commingling client’s funds and failure to account for trust property) of State Bar Rule 4-102, both of which may be punished by disbarment.
Allen has a long history of infractions of State Bar Rule 4-102. In *2951968, he received both public and private reprimands. In 1980, he received two public reprimands for, among others, violation of Standard 65, supra.
Decided September 7, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Clifford Oxford, for Allen.
Because the client lost no money, the Special Master recommended that Allen be suspended from the practice of law for 270 days. The State Disciplinary Board recommends that Allen be disbarred. We approve and adopt the recommendation of the Board. John Hollis Allen is hereby disbarred from the practice of law in this state and his name is to be stricken from the roll of attorneys authorized to practice law.

It is so ordered.


All the Justices concur, except Weltner, J., not participating.